On a previous day of the term the appeal herein was dismissed because notice of appeal was not given in the trial court. Motion for rehearing is filed but no attempt is made to show that the record was incorrect in failing to embody notice of appeal. There is a letter from the clerk accompanying the record, in which it is stated there was no statement of facts filed in the trial court, and no motion for new trial made or notice of appeal given, at least no notice appears on the docket of the trial court, and in fact none appears in the record of the trial court. In that condition of the record the jurisdiction of this court can not attach. Notice of appeal is necessary in order to attach the jurisdiction of this court. Until the jurisdiction of this court *Page 36 
attaches, no question in the record can be reviewed. The questions suggested, therefore, for revision in the record can not be reviewed in the condition in which this record is placed before the court.
The motion therefore will be overruled.
Overruled.